Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 1 of 13                      PageID #: 103



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

BRETT BARBER, TERRY HARM,                             )
MARY HARTT, and BRUCE POLIQUIN                        )
                                                      )
                Plaintiffs,                           )
                                                      )
v.                                                    )      No. 1:18-CV-00465-LEW
                                                      )
MATTHEW DUNLAP,                                       )
Secretary of State of Maine,                          )
                                                      )
                Defendant.                            )

  DEFENDANT-INTERVENOR JARED GOLDEN’S OPPOSITION TO MOTION FOR
                 TEMPORARY RESTRAINING ORDER

         Defendant-Intervenor Jared Golden (“Intervenor”), by and through his undersigned

counsel, respectfully requests that this Court deny Plaintiffs’ Motion for a Temporary

Restraining Order (ECF No. 3).

         In 2016, the people of Maine adopted the ranked choice voting (“RCV”) system. Multiple

lawsuits were filed in state and federal court challenging the RCV system. All failed, making it

clear that RCV would be used in the 2018 general election. A hard-fought election campaign

ensued. It was clear that votes would be tabulated in that election under the RCV system.

Plaintiffs did not file suit or seek to enjoin use of the RCV system before Election Day.

         Now, late on the afternoon of November 13—a week after voting ended and likely less

than 24 hours before the Secretary of State is set to finish the tabulation of the votes cast in the

election—Plaintiffs declare a sudden emergency, and seek the utterly extraordinary remedy of a

federal order directing state officials to halt the tabulation of votes in accordance with state law

on less than 24 hours’ notice and without full briefing.




142131677.2
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 2 of 13                        PageID #: 104



         The apparent basis of this “emergency” is that Plaintiff Bruce Poliquin, the incumbent

congressman in Maine’s Second Congressional District (“CD-2”), seemingly recognizes that—

although the tabulation has not been completed—it is quite possible that he will not be elected

under Maine law. In response, Plaintiffs ask that the rules of the election be changed after all of

the voters have cast their ballots under those rules.

         The defendant, the Secretary of State, is best-positioned to explain to the Court in detail

why the relief Plaintiffs seek in this motion—halting the count entirely—is unwarranted,

unnecessary, and harmful to the process. Intervenor submits this brief to provide further

illustration of why Plaintiffs’ extraordinary request fails every step of the analysis.

         Plaintiffs have no likelihood of success on the merits. They rely on unsupportable

constitutional and statutory arguments, any of which could have been brought months ago—all

the pertinent facts were known and the case law upon which they rely (although inapposite) is far

from new. Further, their purported “injuries” were wholly predictable. And the remedy that they

seek – to halt the operation of Maine’s election laws and stop the count of all of the lawful

counted ballots in the CD-2 race in the middle of that process – not only cannot be justified as a

matter of law, it threatens the voting rights of thousands of Maine voters who participated in the

November election with the understanding that RCV was the law of the land. Every voter in

Maine cast their ballot in reliance on the fact that the RCV system would be used. The

declarations of some such voters are attached to this brief. These declarations illustrate the real

world consequences of Plaintiffs’ extraordinary motion—these voters listed another candidate as

their first choice, but would have voted for Jared Golden in the absence of the RCV system.

Given time, Plaintiffs have no doubt they could obtain affidavits from countless other voters who




142131677.2                                       2
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 3 of 13                    PageID #: 105



are similarly at risk of being totally disenfranchised as a result of Plaintiffs’ thirteenth-hour

litigation.

         There is no precedent for granting a temporary restraining order under these

circumstances—none. The Secretary of State should be permitted to conclude the tabulation and

the Plaintiffs’ preliminary injunction motion set for briefing and hearing in the ordinary course,

to allow the Court full opportunity to consider the matters before it.

                                          I.      FACTS

A.       Maine’s RCV System

         Poliquin seeks to prevent the use of the ranked choice voting (“RCV”) system

approved twice through popular referendum by the voters, and upheld, as applied to

congressional races, three times by state and federal courts, to determine the winner of

Second Congressional District race. See Opinion of the Justices, 162 A.3d 188 (Me. 2017);

Maine Senate v. Sec’y of State, 183 A.3d 749 (Me. 2018); Maine Republican Party v. Dunlap,

324 F. Supp. 3d 202 (D. Me. 2018). Only those facts most relevant to the instant motion are set

out here.

         After it became clear that RCV would be used for the first time starting in the June 2018

primary, multiple lawsuits ensued. On April 17, 2018, the Maine Supreme Court resolved

various state law issues and effectively “declar[ed] that ranked-choice voting shall be employed

in the June 12, 2018, primary election.” Maine Senate, 183 A.3d at 759. Thereafter, this Court

rejected a constitutional claim asserted by the Maine Republican Party. See Maine Republican

Party, 324 F. Supp. at 207.

         Thus, since at least May—almost half a year ago—it has been clear that RCV would be

used in the 2018 General Election.



142131677.2                                      3
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 4 of 13                         PageID #: 106



B.       The 2018 General Election

         The General Election was held on November 6, 2018. The Secretary of State began the

ballot counting process on November 9, 2018. It is anticipated that it will take until November 14

or November 15, 2018, for this process to be completed, at which time the RCV tabulation

process will be run. Based on the unofficial reported vote share of the candidates, voters who put

William Hoar or Tiffany Bond in their first-choice slot, or Hoar and Bond in their first and

second-choice slots in some order, will have their votes allocated to their highest-ranked

remaining candidate, either Poliquin or Golden. At this point, either Poliquin or Golden will be

declared the winner as the preferred candidate of over 50% of the voters. But it is important to

note that, notwithstanding Poliquin’s assertion, as of this moment, there has not even been an

official determination of the leading candidate after the first round of tabulation.

         While the numbers dictate that the candidate preferred by the majority of the voters will

be either Poliquin or Golden, it cannot yet be said which candidate will emerge as the preferred

choice of the voters. The difference in vote share between Poliquin and Golden based solely on

the voters’ first choice is currently less than 0.7%. Which one will emerge as the preferred choice

of the voters in this election cannot be known until the RCV process is completed in accordance

with Maine law. After the RCV tabulation has run, the losing candidate will have five days to

request a recount. 21-A M.R.S. § 737-A(5-A) (added by P.L. 2017, ch. 316, § 10); 29-250

C.M.R. ch. 536, § 2.

         Rather than allow the RCV process to run its course to identify the majority of the voters’

preferred candidate in this race, Plaintiffs filed this lawsuit earlier today. ECF No. 1. They filed a

motion for a preliminary injunction together with their Complaint, but did not seek an expedited

briefing schedule. ECF No. 3. Late this afternoon, they filed the instant motion for a TRO,




142131677.2                                       4
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 5 of 13                         PageID #: 107



demanding that the matter be set for a hearing in less than 24 hours, and that the Court suspend

the Secretary’s tabulation of the votes, which is presently underway. ECF No. 13.

                                        II.     ARGUMENT

A.       Standard

         A temporary restraining order is an extraordinary remedy that should seldom be granted,

except when a litigant is facing a threat of irreparable harm “before the adverse party can be

heard in opposition,” Fed. R. Civ. P. 65(b)(1), and where the movant can show that (1) it is likely

to succeed on the merits; (2) there is a likelihood it will suffer irreparable harm absent an

injunction; (3) the balance of the hardship to the movant outweighs the harm that will be done to

the nonmovants if an injunction is issued; and (4) public interest weighs in favor (or at least not

against) issuing the injunction. See Charalambous v. Charlambous, No. 2:10-CV-375, at *1 (D.

Me. Sept. 21, 2010).

         In any case, the movant’s failure to carry the burden on any of these requirements is

reason enough to deny the motion, but courts are particularly reluctant to do where the

“emergency” that gives rise to the purported need for immediate relief, necessitating a decision

without sufficient time for the parties to brief, and the court to carefully consider, the issues, is of

the plaintiffs’ own making. See, e.g., Respect Maine PAC v. McKee, 622 F.3d 13, 16 (1st Cir.

2010) (denying motion for emergency motion to enjoin operation of challenged provision of

Maine’s election laws pending appeal where the “‘emergency’ is largely one of [the plaintiffs’]

own making” as they were “well aware of the requirements of the election laws,” but chose not

to bring suit until “shortly before the November . . . elections” and “until at least six months after

roughly 280 candidates had declared their intention to rely” on the challenged laws, and the case

law on which the plaintiffs relied was not new).

         Here, Plaintiffs fall well short of meeting their burden.


142131677.2                                        5
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 6 of 13                                    PageID #: 108



B.       There Is No “Emergency” Warranting the Extraordinary Relief Plaintiffs Seek—
         They Cannot Prove They Will Suffer Any Injury if the Motion Is Denied

         At the outset, the Court should deny the motion because Plaintiffs will not suffer any

injury at all, much less an irreparable one, if the Court does not grant their temporary restraining

motion. A temporary restraining order is extraordinary relief appropriate only in emergency

circumstances. Here, there is no emergency. Poliquin’s alleged harm results from his own

participation in this ranked choice election in which the rules were clear and without challenging

those rules in advance; his “harm” is self-inflicted:

         Plaintiffs helped create the situation necessitating preliminary injunctive relief by
         their delay in bringing the action. . . . Plaintiffs failed to offer any reason for their
         delay in filing this action. That delay, however, has contributed in significant part
         to Plaintiffs’ request for a somewhat urgent preliminary injunction.

League of Women Voters v. Diamond, 923 F. Supp. 266, 275 (D. Me. 1996) (ellipsis added);

accord Respect Maine PAC, 623 F.3d at 16 (“In determining the weight to be accorded to the

appellants’ claims, we also note that this ‘emergency’ is largely one of their own making.”)

(failure to bring election lawsuit until August 5 concerning November 2 election); Baer v. Nat’l

Bd. of Med. Exam’rs, 392 F. Supp. 2d 42, 49 (D. Mass. 2005) (citing San Francisco Real Estate

Inv. v. Real Estate Inv. Tr. of Am., 692 F.2d 814, 818 (1st Cir. 1982)) (finding that plaintiff’s

alleged irreparable harm was self-inflicted when it could have been avoided had her pursuit of a

judicial remedy been more expeditious).1

         Plaintiffs allege that their rights will be violated should the Secretary complete the

tabulation under Maine’s RCV process, but the affidavits Plaintiffs offer with their motion

utterly fail to show how the counting process will in any way cause them any injury. The

affidavits do not even begin to explain how Plaintiffs would be harmed if the Secretary of State

1
  Indeed, unwarranted delay in bringing a challenge to the rules of an election can result in the ultimate relief—not
just preliminary relief—being barred by the doctrine of laches. Dobson v. Dunlap, 576 F. Supp. 2d 181, 188 (D. Me.
2008). Here, Poliquin declined to participate in any of the previous lawsuits regarding RCV.


142131677.2                                              6
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 7 of 13                       PageID #: 109



is permitted to complete its count. Indeed, Plaintiffs offer no specific facts to support their claim

of irreparable harm, relying instead on nothing “more than labels and conclusions, and a

formulaic recitation of the elements of the cause of action [which] will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007) (brackets added). For good reason—their vote will remain

cast for Poliquin. Even assuming for argument’s sake that the individual voter Plaintiffs would

suffer some legally cognizable harm if the Secretary merely tallies up the votes under the RCV

system, it is not harm that is irreparable by any stretch of the imagination. If the Secretary of

State completes the RCV process and the Court then considers Plaintiffs’ preliminary injunction

motion and finds in their favor, the parties and the Court will have all rounds of tabulation to

evaluate and can decide Plaintiffs’ claims; the counting itself does not in any way harm the

Plaintiffs, and does not justify a federal court intervening to stop a state election in the middle of

counting the votes.

C.       Plaintiffs Cannot Demonstrate a Likelihood of Success on the Merits

         Even assuming there was any reason to act on Plaintiffs’ motion now—which is there is

not—Plaintiffs cannot demonstrate a likelihood of success on the merits. The hodgepodge of

claims Plaintiffs set out in their Complaint and preliminary injunction motion—which they

attempt to incorporate by reference in their motion for temporary restraining order—are muddled

at best. Even upon initial review, it appears that Plaintiffs have confused and misstated different

areas of voting jurisprudence. These areas of law are complex with long-standing and well-

established authority, none of which support Plaintiffs’ claims here.

         For example, Plaintiffs claim that RCV violates the “substantive plurality provisions of”

Article I, section 2 of the U.S. Constitution. That section of the Constitution will be searched in

vain for any such provision. In relevant part, it provides that “[t]he House of Representatives

shall be composed of Members chosen every second Year by the People of the several States.”


142131677.2                                       7
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 8 of 13                      PageID #: 110



Here, the people of Maine have decided to choose their representatives through RCV. Nothing in

Article I, section 2 forbids that choice. No court has ever invalidated a method of choosing a

winner in a congressional election based on this provision of the Constitution.

         Arguing to the contrary, Plaintiffs rely on a single line in a single case—Phillips v.

Rockefeller, 435 F.2d 976 (2d Cir. 1970)—which Plaintiffs take out of context. Plaintiffs claim

Phillips stands for the proposition that Article I, section 2 “has always been construed to mean

that the candidate receiving the highest number of votes at the general election is elected,

although his vote be only a plurality of all votes cast.” Id. at 980. This is misleading at best. In

Phillips, the Second Circuit rejected the claim that the Seventeenth Amendment required United

States senators to be elected by a majority vote as opposed to a plurality. The court did not hold

that senators had to be elected by plurality vote—it held that the Constitution did not require

Senators to be elected by a majority vote. Id. at 979-80. And in doing so it implicitly recognized

that voters could instead choose to elect their representatives by a majority, including by using

run off elections. Id. Nothing in Phillips even remotely suggests that Article I, section 2 bars the

people of a state from choosing to select their representatives through RCV.

         Plaintiffs do not acknowledge that the Constitution elsewhere grants extremely broad and

express authority to States to regulate the manner of congressional elections, U.S. Const. Art. IV,

§ 4, cl. 1. This is the clause that governs the selection of members of Congress, and these are

“‘comprehensive words,’ which ‘embrace authority to provide a complete code for congressional

elections[.]’” Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S 1, 8-9 (2013) (quoting

Smiley v. Holm, 285 U.S. 355, 366 (1932)); see generally Arizona State Legislature v. Arizona

Indep. Redistricting Comm’n, 135 S. Ct. 2652 (2015). In Smiley, that state authority includes the

“counting of votes.” Smiley, 285 U.S. at 366. That provision also includes state authority over




142131677.2                                      8
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 9 of 13                     PageID #: 111



recounts. See Roudebush v. Hartke, 405 U.S. 15, 25 (1972). The Constitution allows Maine to

conduct elections using ranked choice voting.

         Likewise, every court that has considered equal protection and due process claims has

concluded that RCV is constitutional. See Dudum v. Arntz, 640 F.3d 1098 (9th Cir. 2011);

Minnesota Voters Alliance v. City of Minneapolis, 766 N.W.2d 683 (Minn. 2009); McSweeney v.

City of Cambridge, 422 Mass. 648, 665 N.E.2d 11 (1996); Stephenson v. Ann Arbor Bd. of City

Canvassers, No. 75-10166-AW (Mich. Cir. Ct. 1975).

         In short, Plaintiffs’ arguments on the merits cannot be accepted at face value. The Court

cannot and should not find that Plaintiffs have a likelihood of succeeding on the merits of their

claims based on their say-so. The Court should not decide these important issues without giving

the parties time to prepare thoughtful briefing on these issues so that the Court can make an

informed decision.

D.       The Public Interest and Balancing of the Equities Weigh Heavily in Favor of
         Denying Plaintiffs’ Motion

         Compared to the speculative, self-inflicted injuries Plaintiffs proffer, the extraordinary

injury caused by granting Plaintiffs’ motion is clear. The voters of Maine participated in the

2018 election and cast their votes believing that RCV was the law of the land. Plaintiffs seek to

change the rules after the election is over. Granting the relief Plaintiffs seek here would be akin

to promising voters that they can cast absentee ballots—and then allowing a candidate who

believes those absentee ballots will go against him or her in the final count to invalidate all

absentee ballots after the election is over and while the Secretary of State is in the process of

counting them.

         The harm to voters who followed the rules is palpable and urgent. Attached to this brief

are declarations from Mainers who cast their ballot in full reliance on the RCV system. For



142131677.2                                      9
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 10 of 13                     PageID #: 112



example, Ellyn W. Smith explains that she voted for three candidates ranked as follows: (1)

Tiffany Bond, (2) Jared Golden, and (3) William Hoar. Declaration of Ellyn W. Smith in Support

of Intervenor Jared Golden’s Opposition to Plaintiffs’ Motion for a Temporary Restraining Order

¶ 2. She ranked the candidates in this order for one reason and one reason only—her

“understanding that [her] vote in each round of voting would go to [her] highest-ranked

candidate remaining in that round.” Id. She specifically explains that had the RCV system not

been in effect, she “would have voted for Jared Golden.” Id. ¶ 4. If Plaintiffs succeed in changing

the rules after the fact, Mainers like Ms. Smith will be deprived of the opportunity to vote for the

candidate they would have selected.

         By contrast, none of the Plaintiffs are at any risk of having their vote negated – even if

they ultimately lose on the merits of their claims. Each admits that they voted for Poliquin and

Poliquin only, who is one of the two front runners. The only people who are at risk of being

disenfranchised—and suffering truly irreparable harm—are the Maine voters who they seek to

suppress with this lawsuit. If the rules can be changed after all the votes have been submitted and

changed in such a way moreover to entirely negate thousands of voters’ ballots entirely, then

public trust in both Maine elections and the rule of law is likely be severely wounded.

         The public interest supports maintaining the orderly operation of Maine’s election laws

and avoiding the “chaotic and disruptive effect upon the electoral process” of a preliminary

injunction. Benisek v. Lamone, 138 S. Ct. 1942, 1944-45 (2018); Respect Maine PAC, 622 F.3d

at 16; Alexander v. First Wind Energy LLC, No. 2:11-CV-364-GZS, 2011 WL 5325297, at *2

(D. Me. Nov. 2, 2011) (“the Court notes that the public interest is best served by the Court

abstaining from any action that might impact on the upcoming election.”); League of Women




142131677.2                                     10
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 11 of 13                      PageID #: 113



Voters, 923 F. Supp. at 274-75 (Court cannot ignore the chaos and voter disappointment which

could result from an improvidently granted order in an election context).

         Thus, the public interest here is clear. Not only does the public have an interest in having

the count completed in accordance with the duly enacted laws of Maine—the RCV system

directedly and repeatedly ratified by the people—but also in having this decided on a full and

considered record with sufficient time for all interested parties to weigh in.

                                      III.    CONCLUSION

         For the reasons stated herein, Intervenor respectfully requests that this Court deny

Plaintiffs’ Motion for a Temporary Injunction.



Dated: November 13, 2018                              /s/ Peter J. Brann
                                                      Peter J. Brann
                                                      pbrann@brannlaw.com
                                                      Michael E. Carey
                                                      mcarey@brannlaw.com
                                                      Eamonn R.C. Hart*
                                                      ehart@brannlaw.com
                                                      BRANN & ISAACSON
                                                      P.O. Box 3070, 184 Main Street
                                                      Lewiston, ME 04243-3070
                                                      (207) 786-3566

                                                      /s/James T. Kilbreth
                                                      James T. Kilbreth
                                                      jkilbreth@dwmlaw.com
                                                      David M. Kallin
                                                      dkallin@dwmlaw.com
                                                      Drummond Woodsum
                                                      84 Marginal Way, Suite 600
                                                      Portland, ME 04101-2480
                                                      (207) 772-1941




142131677.2                                      11
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 12 of 13       PageID #: 114



                                          Marc E. Elias**
                                          Elisabeth C. Frost**
                                          John M. Geise**
                                          PERKINS COIE LLP
                                          700 Thirteenth St., N.W., Suite 600
                                          Washington, D.C. 20005-3960
                                          (202) 654-6200
                                          MElias@perkinscoie.com
                                          EFrost@perkinscoie.com
                                          JGeise@perkinscoie.com

                                          Counsel for Defendant Jared Golden

                                          *Admitted in Maine, admission to
                                           District of Maine pending

                                          **Admission for Pro Hac Vice pending




142131677.2                          12
Case 1:18-cv-00465-LEW Document 18 Filed 11/13/18 Page 13 of 13                    PageID #: 115




                                 CERTIFICATE OF SERVICE

         I certify that on November 13, 2018, I filed the foregoing document with the Clerk of the

Court using the CM/ECF system, which will send notice to counsel of record.


                                                     /s/ Peter J. Brann
                                                     Peter J. Brann




142131677.2                                     13
